Citation Nr: 0726630	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for ulcerative colitis 
claimed as stomach disorder including diarrhea.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

Available service records show that the veteran had active 
military service from February 1937 to April 1941 and was 
released to active duty as a Reserve Officer thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note that this veteran is over 90 years of age.  The 
Board requests, therefore, that every possible action be 
taken to expedite this remand.


REMAND

The veteran appeared and testified at a hearing before the 
undersigned in June 2007.  At the hearing, he testified that, 
while stationed in Hawaii, there was an epidemic of 
dysentery, which he also got.  He testified that, after his 
separation from service, he continued to have problems with 
diarrhea, and, in 1984, he began having bleeding and was 
diagnosed to have ulcerative colitis.

The veteran stated in his claim that his problems started in 
1942 while in the "canal zone."  In a December 2004 
statement, the veteran said he was in the Solomon Islands 
when this problem began, but did not give the year of its 
inception.

The Board notes that the veteran's service medical records, 
except for a single record from August 1938, are not 
available and have been presumed to be lost in the 1973 fire 
at the National Personnel Records Center (NPRC).  Also, the 
NPRC has only verified the veteran's service from February 
1937 to April 1941.  It appears from a discharge document 
dated in April 1941 that the veteran was discharged to 
"accept active duty as Reserve Officer, Par 55c(3), AR 140-
5."  The veteran stated on his claim form that he served 
until 1944.  

It is also clear from this April 1941 discharge document that 
the veteran was stationed in Honolulu, Hawaii, at that time.  
Where he served after that date is not known, although he has 
stated that he served in the "canal zone" and/or the 
Solomon Islands.

Thus it appears that the veteran was discharged from the Army 
to the Army Reserve but remained on active duty in April 
1941.  An attempt should be made to obtain any Reserve 
records from either the NPRC or the veteran to confirm his 
period of Reserve duty and duty stations during that period 
of time.  

In addition, the Board notes that the veteran was sent a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, in August 2004, but the veteran did not 
complete and return that form.  Instead he submitted a 
statement in December 2004.  This form should be sent to the 
veteran again with an explanation as to why this form needs 
to be completed and returned.  

If service records are found to be unavailable after a 
reasonable search, the M21-1MR provides that a memorandum of 
unavailability of service records should be issued.  Such 
memorandum has not been issued in this case.

Finally, the Board finds that the veteran should be provided 
a VA examination to obtain an opinion whether his current 
ulcerative colitis is at least as likely as not related to 
the veteran's report of dysentery in service in the early 
1940s.  The veteran is hereby advised that it is incumbent 
upon him to submit to a VA examination if he is applying for 
VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).




Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements.

2.  Write to the veteran and request he 
complete and return NA Form 13055.  The 
letter to the veteran should make clear the 
reasons that such form is needed.  He should 
be advised that failure to return the form 
fully completed could have a materially 
adverse affect on the outcome of his claim.  
If the veteran returns the completed form, 
then any action necessary to seek alternative 
sources of records should be undertaken.

3.  Contact the NPRC and request it search 
for the veteran's Army Reserve records 
starting in April 1941and confirm any 
subsequent service.  Advise them that, at the 
time of the veteran's discharge from active 
Army duty in April 1941, he was assigned to 
Company L of the 19th Infantry.  Associate all 
requests and records received with the claims 
file.  If records are unavailable from any 
sources, a negative reply is requested.  The 
veteran should also be contacted and asked to 
provide any records he may have in his 
possession relating to his service subsequent 
to April 1941.

4.  If all efforts to locate alternative 
sources of service records are exhausted and 
it is determined that the veteran's service 
records are unavailable, then a memorandum of 
unavailability should be issued pursuant to 
the provisions of the M21-1MR.





5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the veteran's 
current ulcerative colitis is related to the 
veteran's report dysentery incurred in 
service given the time, place and nature of 
the veteran's service.  

6.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative, if any.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



